Citation Nr: 0420637	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The veteran had active duty from March 1974 until February 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which determined that 
new and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a lumbar spine 
condition.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1994, the RO 
denied a claim of entitlement to service connection for a 
back condition.

2.  The evidence received since the RO's February 1994 
decision which denied service connection for a back 
condition, which was not previously of record, and which is 
not cumulative of other evidence of record, bears directly 
and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
February 1994 decision which denied a claim of entitlement to 
service connection for a back condition; the claim for a 
lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material

A review of the claims files shows that the RO in San Juan, 
the Commonwealth of Puerto Rico, initially denied the 
veteran's claim of entitlement to service connection for a 
back condition in February 1994.  There was no appeal, and 
the RO's decision became final.   See 38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In July 1998, the veteran filed to reopen his claim with the 
St. Petersburg RO.  In August 1998 the RO denied the claim.  
The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  For the purpose of this 
claim, new and material evidence is defined as follows: 
[E]vidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in February 1994.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's February 1994 decision.  See 38 U.S.C.A. 
§ 5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

In his claim, the veteran asserted that he injured his low 
back in 1981.  

The evidence of record at the time of the RO's February 1994 
decision included the veteran's service medical records, 
which showed that in August 1974, the veteran was treated for 
a strained back.  There was no diagnosis.  An undated report 
indicated that the veteran was 26 years old (the veteran was 
born in September 1954), and that he was treated for left 
knee symptoms after he fell off of a truck.  The veteran's 
separation examination report, dated in January 1987, showed 
that his musculoskeletal system was clinically evaluated as 
normal.  

At the time of the RO's February 1994 denial of the claim, 
there was no competent evidence showing that the veteran had 
a back condition, or that a back condition was related to his 
service.  

Evidence received since the RO's February 1994 decision 
includes VA and private medical treatment reports.  This 
evidence includes VA X-ray, computerized tomography (CT) and 
magnetic resonance imaging (MRI) reports which show that the 
veteran has been shown to have disc pathology between L2-L5.  
See e.g., May 1998 VA X-ray report; July 1998 VA MRI report; 
February 2003 VA CT report.  In addition, the evidence shows 
that he has been diagnosed with lumbar disc disease, lumbar 
spine arthritis, chronic low back pain syndrome, and lumbar 
fibromyositis.  See e.g., May 1999 report from Dr. Hector 
Chinea; March 2004 VA spine examination report.

The medical evidence that was not of record at the time of 
the RO's February 1994 decision is not cumulative, and is 
"new" within the meaning of 38 C.F.R. § 3.156.  The Board 
further finds that this evidence is material.  In particular, 
the new medical evidence includes a November 2003 VA 
outpatient treatment report, which shows that the veteran 
asserted that he injured his back in 1981 after he fell off 
of a truck.  In the report, a nurse practitioner stated that, 
"It is conceivable that more likely than not his back 
condition was initiated from the fall in 1981."  Although 
this opinion is not shown to have been based on a review of 
the veteran's claims file, in determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board therefore finds that the submitted 
evidence, which includes diagnoses of lumbar spine conditions 
and a nexus to service, bears directly and substantially upon 
the issues at hand, that this evidence is probative of the 
issues at hand, and is material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in light of the 
result here, (the Board has reopened the veteran's claim, and 
directed that additional development be undertaken), the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran in the reopening of 
this claim is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, any 
further discussion of whether VA has complied with the VCAA 
at this time would be premature.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a lumbar spine 
condition is reopened; the appeal is granted to this extent 
only and is subject to the following development.  
REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board first notes that the veteran has repeatedly claimed 
that he injured his low back after he fell off of a truck in 
April 1981.  He has submitted a copy of an undated service 
medical report which indicates that the veteran was 26 years 
old (the veteran was born in September 1954), and that he was 
treated for left knee symptoms after he fell off of a truck.  
This report does not show any treatment or complaints for low 
back symptoms.  

A review of the claims file shows that the veteran has 
apparently not worked since September 1992.  See e.g., 
veteran's claim (VA Form 21-526) received in February 1993; 
March 2004 VA examination report.  In addition, he has 
apparently been receiving benefits from the Social Security 
Administration (SSA) following a 1992 work-related injury.  
See e.g., January 1993 report from Dr. Diego L. Coira 
(stating that, "Your patient filed a claim for Social 
Security disability benefits," and noting that the veteran 
suffered a work accident in May 1992, and that he underwent 
surgery for HNP (herniated nucleus pulposus) in September 
1992); letters from RO to the veteran, dated in October 1996 
and January 1997 (noting that the veteran was receiving 
Social Security benefits).  The claims file does not 
currently contain the SSA's determination, or its supporting 
medical documentation.  On remand, these should be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

A VA examination report, dated in March 2004, shows that the 
examiner stated that the veteran's "symptoms are not at 
least as likely as not due to the original injury in 1981."  
However, the examiner indicated that the medical history had 
been obtained only from the veteran, and he did not indicate 
that he had reviewed the veteran's claims file.  While 
medical examiner review of all prior medical records is not 
necessarily required in every case, see Snuffer v. Gober, 10 
Vet. App. 400, 403-404 (1997) and VAOPGCPREC 20-95 (July 14, 
1995), given the aforementioned November 2003 VA outpatient 
treatment report, its absence in this case warrants a remand 
for another examination and etiological opinion.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his lumbar spine symptoms 
since November 2003 (i.e., since the most 
recent VA outpatient treatment report of 
record), which are not currently 
associated with the claims file.  After 
securing any necessary releases, the RO 
should obtain these records.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

3.  The RO should schedule the veteran 
for a VA examination of his low back.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that any diagnosed low back 
disorder was caused or aggravated by the 
veteran's service.  If the examiner 
cannot express such an opinion, the 
examiner should explain the reasons 
therefor.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




